          Case 6:18-cv-02049-MK               Document 5         Filed 12/13/18         Page 1 of 4




                                   UNITED ST ATES DISTRICT COURT

                                            DISTRICT OF OREGON



Center for Biological Diversity
                                                              Case No.: 6:18-cv-02049-MK
                            Plaintiff(s),
                                                              APPLICATION FOR SPECIAL
 v.                                                           ADMISSION - PRO HAC VICE


Environmental Protection Agency, et al.
                            Defendant(s).



                 Application for Pro Hae Vice Admission and CM/ECF Registration

         Attorney Emily Jeffers                                     requests special admission pro hac
 vice to the Bar of the United States District Court for the District of Oregon in the above-
 captioned case for the purposes ofrepresenting the following party(s):
 Center for Biological Diversity

         In support of this application, I certify that: 1) I am an active member in good standing
 with the California            State Bar; and 2) that I have read and am familiar with the Federal
 Rules of Evidence, the Federal Rules of Civil and Criminal Procedure, the Local Rules of this
 Court, and this Court's Statement of Professionalism.
         I understand that my admission to the Bar of the United States District Court for the
 District of Oregon is solely for the purpose of litigating in the above matter and will be
 terminated upon the conclusion of the matter.

           (1)     PERSONAL DAT A:
                   Name:     Jeffers, Emily S
                             (last Name)                   (First Name)                                   (SujJL-c)
                   Agency/firm affiliation: _C_e_n_te_r_fo_r_B_io_lo-"g_ic_a_lD_i_ve_r_si-'-ty_ _ _ _ _ _ _ _ _ __
                   Mailing address:      1212 Broadway, Suite 800
                   City: Oakland                                          State: CA          Zip:   94612
                   Phone number: (510) 844-7109                           Fax number:    (510) 844-7150

                   Business e-mail address: ejeffers@biologicaldiver.sity.org
 U.S. District Court - Oregon                                Application for Special Admission - Pro Hae Vice
 [Rev. 07/2018]                                                                                      Page I of4
         Case 6:18-cv-02049-MK               Document 5         Filed 12/13/18       Page 2 of 4




          (2)       BAR ADMISSION INFORMATION:
                   (a)        State bar admission(s), date(s) of admission, and bar number(s):
                              Ca Bar# 27 4222, Admitted December 2010


                   (b)      Other federal court admission(s) and date(s) of admission:
                              N. D. Cal, 2012; 9th Cir. Court of Appeals, 2013; C.D. Cal., 2017




         (3)       CERTIFICATION OF DISCIPLINARY ACTIONS:
               [ZJ I am not now, nor have I ever been subject to any disciplinary action by any
                   state or federal bar association.

               D   I am now or have been subject to disciplinary action by a state or federal bar
                   association. (See attached letter of explanation.)

         (4)       CERTIFICATION OF PROFESSIONAL LIABILITY INSURANCE:
                   Pursuant to LR 83-3, I have professional liability insurance, or financial
                   responsibility equivalent to liability insurance, that meets the insurance
                   requirements of the Oregon State Bar for attorneys practicing in this District,
                   and that will apply and remain in force for the duration of the case, including
                   any appea~ proceedings.


         (5)       CM/ECF REGISTRATION:
                   I acknowledge that I will become a registered user of the Court's case
                   management and electronic case filing system (CM/ECF) upon approval of this
                   application, and I consent to electronic service pursuant to Fed. R. Civ. P.
                   S(b)(2)(E) and the Local Rules of the District of Oregon.


Certification of Attorney Seeking Pro Hae Vice Admission: I have read and understand the
requirements of LR 83-3, and I certify that the above information is true and correct.


       DATED: 11/27/2018




                                                           (s;gnatu>f       Q1l
U.S. District Court- Oregon                                 Application for Special Admission - Pro Hae Vice
[Rev. 07/2018]                                                                                    Page 2 of4
         Case 6:18-cv-02049-MK            Document 5          Filed 12/13/18        Page 3 of 4




REQUIREMENT TO ASSOCIATE WITH LOCAL COUNSEL:

LR 83-3(a)(l) requires applicants for pro hac vice admission to associate with local counsel,
unless requesting a waiver of the requirement under LR 45-1.

To request a waiver of the requirement to associate with local counsel under LR 45-1, check the
following box:

   D    I seek admission for the limited purpose of filing a motion related to a subpoena that this
        Court did not issue. Pursuant to LR 45-l(b), I request a waiver of the LR 83-3(a)(l)
        requirement to associate with local counsel and therefore do not include a certification
        from local counsel with this application.

To associate with local counsel, comple~e the following section and obtain the signature of local
counsel.

Name:     Mansell, Kristen A
                           (Last Name)                (First Name)                     (Ml)           (Suffix)

OSB number: 094468
                ------------
Agency/firm affiliation: Center for Biological Diversity

Mailing address:    1212 Broadway, Suite 800

City: Oakland                                                       State:_C_A_ _ _ Zip:        94612

Phone number: (510) 844-7100                                         Fax number:     (510) 844-7150

Business e-mail address: kmonsell@biologicaldiversity.org



CERTIFICATION OF ASSOCIATE LOCAL COUNSEL:

I certify that I am a member in good standing of the bar of this Court, that I have read and
understand the requirements of LR 83-3, and that I will serve as designated local counsel in case
number 6:18-cv-02049-MK


DATED: 11/27/2018




                                               (Signcp~tre of Loca~tfr(sel)



U.S. District Court - Oregon                               Application for Special Admission - Pro Hae Vice
[Rev. 07/2018]                                                                                   Page 3 of 4
         Case 6:18-cv-02049-MK                 Document 5         Filed 12/13/18       Page 4 of 4




                                              COURT ACTION

Application for pro hac vice admission by _E_m_il_y_J_eff_e_r_s_ _ _ _ _ _ _ in case number:
6:18-cv-02049-MK            is hereby:


   ~ Approved subject to payment of fees.
   0 Denied.


DATED:    _..:......,tu=-(.,__.·\~--s-/----"'-L-'-'!o"------




U.S. District Court- Oregon                                    Application for Special Admission - Pro Hae Vice
[Rev.07/2018]                                                                                        Page 4 of4
